Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of tungsten steel bars of which metal is the component material of chief value; that such bars are articles, other than ores or concentrates or crude metal, imported to be used in remanufacture by melting; and that the merchandise has been used in remanufacture by melting. An examination of the papers disclosed that affidavits have been filed in accordance with regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, as amended, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, as amended by Public Law 66, supra, and is properly entitled to free entry.